DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 07/27/22 in response to the non-final Office Action mailed 03/11/2022.  
Status of Claims
2)	Claims 1, 17, 19, 21, 23, 25 and 28 have been amended via the amendment filed 07/27/22.
	Claims 10, 12, 13, 18, 20 and 30 have been canceled via the amendment filed 07/27/22.
	Claims 1, 6-8, 14-17, 19, 21, 23-25, 27 and 28 are pending.  
	Claims 1, 14-17, 19, 25 and 28 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action References.
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Objection(s) Withdrawn
5)	The objection to claim 19 and the specification made in paragraph 7 of the Office Action mailed 03/11/22 is withdrawn in light of Applicants’ amendment to the claim.
6)	The objection to claims 28 and 1 made in paragraph 25(a) of the Office Action mailed 03/11/22 is withdrawn in light of Applicants’ amendment to the claims.
Objection Maintained
7)	The objection to claim 1 made in paragraph 25(b) of the Office Action mailed 03/11/22 is maintained. The limitation “PD-1” needs to be placed within parentheses as suggested.
Rejection(s) Moot
8)	The rejection of claims 10, 12, 13, 18, 20 and 30 made in paragraph 18 of the Office Action mailed 03/11/22 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
9)	The rejection of claims 10, 12, 13, 18 and 20 made in paragraph 20 of the Office Action mailed 03/11/22 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims.
10)	The rejection of claims 10, 13, 18, 20 and 30 made in paragraph 23 of the Office Action mailed 03/11/22 under 35 U.S.C § 103 as being unpatentable over § 103 as being unpatentable over Foy et al. (US 20160271239 A1, of record) (‘239) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003, of record) is moot in light of Applicants’ cancellation of the claims.
11)	The rejection of claims 10, 13, 18, 20 and 30 made in paragraph 24 of the Office Action mailed 03/11/22 under 35 U.S.C § 103 as being unpatentable over § 103 as being unpatentable over Foy et al. (US 20160271239 A1, of record) (‘239) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003, of record) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
12)	The rejection of claim 19 made in paragraph 17 of the Office Action mailed 03/11/22 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of claims 1, 14-17, 19, 25 and 28 made in paragraph 18 of the Office Action mailed 03/11/22 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of the claim amendments and the new rejection set forth in this Office Action to address the claims as amended. 
	Applicants cite case law and contend in essence that Applicants’ specification readily conveys to those skilled in the art that Applicants were in possession of the subject matter of the amended claims 1, 14-17, 19, 25, and 28 at the time of filing. Applicants state that claims 1, 14-17 and 19 have been amended such that the ‘ICM’ has been limited by stating that “it is, as opposed to comprises” with the antibody defined. Applicants contend that claims 1, 14-17, 19, 25, and 28 as amended require that the MVA is administered before the ICM, which corresponds to what was done in Applicants’ Example 5. Applicants 
	Applicants’ arguments have been carefully considered, but are not persuasive. First, the term ‘ICM’ used by Applicants has several meanings in the art. However, it is assumed that Applicants meant ICM to be immune checkpoint modulator for the purpose of their arguments. Second, contrary to Applicants’ assertion, the independent claim 1, as amended, continues to include the phrase: one or more immune checkpoint modulator(s) “comprise(s)” as opposed to --is/are--. Third, contrary to Applicants’ assertion, the antibody that binds to human PD-1 as recited in the amended claim 28 represents a huge genus of polyclonal and monoclonal antibodies of divergent structure and PD1 epitope specificities. Fourth, instant claims are product claims, not method claims that include an administration step requiring the administration of the MVA before the immune checkpoint modulator. 
Furthermore, Applicants mention of ‘the attached “Study Protocol” which was downloaded’. However, no such attachment is made of record.
14)	The rejection of claim 19 made in paragraph 20(c) of the Office Action mailed 03/11/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the claim amendments.
15)	The rejection of claim 25 made in paragraph 20(d) of the Office Action mailed 03/11/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the claim amendments.
16)	The rejection of claim 25 made in paragraph 22 of the Office Action mailed 03/11/22 under 35 U.S.C § 103 as being unpatentable over Transgene: Clinical Study Protocol No. TG4010.09, pages 1-52, 08 July 2005 (of record) and Report on Deliberation Results, pages 1-56, 26 June 2014 (of record) in view of Rountree et al. (WO 2015/069571 A1, of record) is withdrawn in light of the claim amendments and the new rejection set forth in this Office Action to address the claim as amended. Applicants’ arguments are moot in light of the withdrawal of the rejection. Applicants state: “Trangene …. states that the information contained therein should “not be disclosed to any other third party.”…”. 
	However, Transgene does not state that information contained therein “should not” be disclosed to any other third party. Instead, the bottom of page 1/52 of Transgene states that the information “will not” be disclosed to any other third party while also indicating that it was disclosed to the persons to whom the study drug was to be administered and was provided to you for review by you, your staff, regulatory authorities, and members of ethics committees or institutional review boards. 
17)	The rejection of claims 1, 14-17, 19 and 28 made in paragraph 23 of the Office Action mailed 03/11/22 under 35 U.S.C § 103 as being unpatentable over § 103 as being unpatentable over Foy et al. (US 20160271239 A1, of record) (‘239) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003, of record) is withdrawn in light of the claim amendments and the new rejection set forth in this Office Action to address the claims as amended.
	Applicants in essence contend that Foy et al. (US 20160271239 A1, of record) (‘239) is not appropriate art under 35 U.S.C § 102(a)(2), is not a “patent issued under section 151”, and was published on September 22, 2016, long after Applicants’ priority dates in February and April of 2015. 
	Applicants’ arguments have been carefully considered, but are not persuasive.
	The Office disagrees with Applicants’ assertion that Foy et al. (US 20160271239 A1, of record) is not appropriate art under 35 U.S.C. § 102(a)(2). The reference of Foy et al. (US 20160271239 A1, of record) (‘239) does qualify as prior art under 35 U.S.C § 102(a)(2).  The following is a quotation of 35 U.S.C § 102(a)(2) with the portions applicable to US 20160271239 A1 emphasized:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

Clearly, one can readily recognize that US 20160271239 A1 is not and cannot be an issued US patent, but a published application for patent by another inventor, being effectively filed well before the effective filing date of the instant application. The published US patent application of Foy et al. (‘239) with an earlier effective filing date qualifies as prior art under 35 U.S.C § 102(a)(2) and accordingly is not disqualified under U.S.C § 103.  See the prior art rejection set forth below in this Office Action.
18)	The rejection of claims 1, 14-17, 19, 25 and 28 made in paragraph 24 of the Office Action mailed 03/11/22 under 35 U.S.C § 103 as being unpatentable over § 103 as being unpatentable over Foy et al. (US 20160266270 A1, of record) (‘270) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003, of record) is withdrawn in light of the claim amendments and the new rejection set forth in this Office Action to address the claims as amended.
	Applicants in essence contend that Foy et al. (US 20160266270 A1, of record) (‘270) is not appropriate art under 35 U.S.C § 102(a)(2), is not a “patent issued under section 151”, and was published on September 21, 2017, long after Applicants’ priority dates in February and April of 2015. 
	Applicants’ arguments have been carefully considered, but are not persuasive.
	The Office disagrees with Applicants’ assertion that Foy et al. (US 20160266270 A1) (‘270) is not appropriate art under 35 U.S.C § 102(a)(2). The reference of Foy et al. (US 20160266270 A1) (‘270) does qualify as prior art under 35 U.S.C § 102(a)(2).  The following is a quotation of 35 U.S.C § 102(a)(2) with the portions applicable to US 20160266270 A1  emphasized:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

Clearly, one can readily recognize that US 20160266270 A1 is not and cannot be an issued US patent, but a published US application for patent by another inventor, being effectively filed well before the effective filing date of the instant application. The published US patent application of Foy et al. (‘270) with an earlier effective filing date qualifies as prior art under 35 U.S.C § 102(a)(2) and accordingly is not disqualified under U.S.C § 103.  See the prior art rejection set forth below in this Office Action.
Rejections under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph Maintained
19)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

20)	The rejection of claim 1 made in paragraph 20(b) of the Office Action mailed 03/11/22 under 35 U.S.C § 112(b) as being indefinite is maintained. 
	Applicants assert that the term “comprise(s)” has been replaced by “is/are”. However,  the phrase: one or more immune checkpoint modulator(s) “comprise(s)” continues to exist.
21)	The rejection of claim 14 made in paragraph 20(f) of the Office Action mailed 03/11/22 under 35 U.S.C § 112(b) as being indefinite is maintained. 
	Applicants submit that when deciding indefiniteness, claim language is to be analyzed not in a vacuum, but in light of the content of the particular application disclosure; the teachings of the prior art; and the claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made. MPEP § 2773.02. Applicants state that those of ordinary skill in the art would realize that ICMs are administered at doses defined as mg per kg of the weight of the treated patient, as evidenced by at least the attached FDA label of nivolumab (Opdive® short label). 
	Applicants’ arguments have been considered, but are not persuasive. The as-filed specification does not identify the limitation ‘per kg’ as being equivalent to the weight of the treated patient. Contrary to Applicants’ assertion, no FDA label of nivolumab (Opdive® short label) is provided as an attachment to their response. Even if was attached, the recited immune checkpoint inhibitor is not limited to Nivolumab. 
For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the limitations “about 0.5 mg/kg to about 25 mg/kg of the …. modulator(s)” with the limitations --about 0.5 mg to about 25 mg of the …… modulator(s) per kg of a patient to be treated--. See lines 29 and 30 of page 7 and the last line of page 38 of the as-filed specification.
22)	The rejection of claims 14-17 and 19 made in paragraph 20(g) of the Office Action mailed 03/11/22 under 35 U.S.C § 112(b) as being indefinite is maintained for the reason(s) set forth therein.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
23)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
24)	Claims 1, 14-17, 19, 25 and 28 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. 
An analysis of the scope of the instant claims indicates the following. Instant independent claims 1, 25 and 28 are representative of the claimed invention. Claim 28 is drawn to a combination product comprising (i) a therapeutic vaccine and (ii) one or more immune checkpoint modulator(s), wherein said therapeutic vaccine comprises a modified vaccinia virus Ankara (MVA) encoding the MUC-1 antigen and IL-2, and said one or more immune checkpoint modulator(s) is an antibody that specifically binds to human PD-1, the elected species, wherein said (i) and (ii) are formulated to for an administration of (i) that starts before administration(s) of (ii). Claim 1, as amended, is drawn to a combination product comprising (i) a therapeutic vaccine and (ii) one or more immune checkpoint modulator(s), wherein said therapeutic vaccine comprises a modified vaccinia virus Ankara (MVA) encoding the MUC-1 antigen and IL-2, and wherein said one or more immune checkpoint modulator(s) comprise(s) a human or humanized monoclonal antibody that specifically binds to human PD-1. Claim 25 is drawn to a kit with a similar combination product. While the one or more immune checkpoint modulator(s) comprised in the kit claimed in the amended claim 25 is a human or humanized monoclonal antibody that specifically binds to the human PD-1, the one or more immune checkpoint modulator(s) comprised in the combination product claimed in the amended claim 1 comprise(s) within the one or more immune checkpoint modulator(s) a human or humanized monoclonal antibody or antibodies that specifically bind(s) to the human PD-1. These human or humanized monoclonal antibody or antibodies genus encompasses such antibodies species of variable structure and epitope specificities. An ‘antibody’ that specifically binds to human PD-1 in the combination product claimed in the amended claim 28 is not required to be a human or humanized monoclonal antibody that specifically binds to human PD1, but represents a huge genus encompassing within its broad scope human and non-human polyclonal and monoclonal antibody species of divergent structure and variable human PD-epitope specificities. The components of the claimed kit are required to have anti-cancer therapeutic functions to treat, for example, cancers expressing PD-L1 as is evident from at least claim 21. However, at the time of the invention, Applicants were not in possession of the claimed product or kit, since a representative number and variety of species that are variable, structure-wise and epitope specificity-wise, within the huge genus of one or more immune checkpoint modulators comprising said antibodies, of human or humanized monoclonal antibody/antibodies species, and generic polyclonal and monoclonal human and non-human antibody species binding to human PD1 has not been correlated with the requisite anti-cancer therapeutic functions including the therapeutic function of treating cancers expressing PD-L1.
A sufficient description of a genus may be achieved by means of recitation of a representative number of species falling within the scope of the genus or by describing structural features common to the genus that constitute a substantial portion of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Ariad, 598 F.3d at 1350 quoting Eli Lilly and Co., 119 F.3d 1568-1569). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, [c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-alpha with A2 specificity, can result in a claim that does not meet the written description even if the human TNF-alpha protein is disclosed because antibodies with those properties have not been adequately described.” Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1977-78 (Fed. Cir. 2011). For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural ‘stepping stone’ to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d at 1875. The Court in Abbvie v. Centocor (Fed. Cir. 2014) held that a disclosure of many different antibodies, neutralizing antibodies to IL-12 with a particular binding affinity in that case, was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative the full diversity of the genus. The Court further noted that functionally defined genus-claims can inherently be vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or predict what would be covered by the functionally claimed genus. The Court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co. Inc., F.3d, 2004 WL 260813 (Fed. Cir. 13 Feb. 2004). In the instant case, the structure of a representative number and variety of human or humanized monoclonal antibody/antibodies species, and of a representative number of immune checkpoint modulator species comprising said human or humanized monoclonal antibody/antibodies species, and of generically recited antibodies of claim 28 that are divergent with respect to their structure and PD1-epitope specificity/specificities has not been correlated with the above-identified therapeutic functions when provided in combination with the MVA-MUC1-IL2 therapeutic vaccine. 
The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. MPEP 2163 states [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts, as in the instant case, are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, there is a lack of adequate written description of a representative number of structurally diverse anti-human PD1 antibody species and of human or humanized anti-PD-1 monoclonal checkpoint modulator species as recited, the structure of which is correlated with the requisite or intended cancer-treating or PD-L1-expressing cancer-treating therapeutic functions when administered as claimed in combination with the recited therapeutic MVA-MUC1-IL-2 vaccine. A showing of structure-function correlation and reduction to practice in the instant application is limited to a combination of TG4010 or MVATG9931, i.e., MVA-MUC1-IL-2, and mPD1 RMP1.14 IgG2a antibody, which combination is correlated with tumour growth-delaying function in a CT26-MUC1 lung tumor mouse model. See Example 5 and Figure 8. As disclosed in the as-filed specification, the RMP1.14 IgG2a is not a human or humanized anti-PD-1 monoclonal antibody species and therefore, is not representative of the entire genus of the claimed human or humanized monoclonal antibody/antibodies and the entire genus of the claimed generic antibody that specifically bind(s) to human PD-1. This is important because there is no predictability that human or non-human, polyclonal or monoclonal antibody species and human or humanized monoclonal antibody species encompassed within the scope of the claims and specifically binding to divergent linear or conformational epitopes along the entire length of the human PD-1 sequence species of variable structure, i.e., full-length PD-1, truncated PD-1, PD-1 variants and mutants, would have the anti-tumor therapeutic function and PD-L1expressing cancer-treating therapeutic functions when combined with a therapeutic vaccine comprising an MVA virus encoding MUC-1 antigen and IL-2 and administered as recited. When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). This is important because there is no predictability that human or humanized anti-PD-1 monoclonal antibody or antibodies species and immune checkpoint modulators comprising said antibody or antibodies and human or noon-human polyclonal or monoclonal antibody or antibodies species encompassed within the scope of the claims, each specifically binding to divergent linear and/or conformational epitopes within the human PD-1 sequence species, i.e., full-length PD-1, truncated PD-1, PD-1 variants and mutants, would have the anti-tumor therapeutic function and PD-L1 expressing cancer-treating function when combined with a therapeutic vaccine comprising an MVA virus encoding MUC-1 antigen and IL-2 and administered as recited. Although the as-filed specification mentions human anti-PD-1 human monoclonal such as Nivolumab, a 2019 published report entitled Transgene Reports on the Combination Trial of TG4010, Chemotherapy and Nivolumab in Non-Small Cell Lung Cancer, pages 1-5, 12 December 2019 (of record) reported that the overall response rate was not reached in a Phase 2 clinical trial of the combination regimen comprising the virus-based TG4010 immunotherapeutic MVA vaccine designed to express the coding sequences of the MUC1 tumor-associated antigen and the interleukin-2 cytokine (IL-2) and Nivolumab. This report published the statement of the CEO of Transgene stating: ‘We are obviously very disappointed with the outcome of this Phase 2 trial which …. did not sufficiently increase the response rate in this patient population …’. See page 1. Clearly, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed variant antibody genus and the full scope of the invention.  
	With regard to the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and .…. cover any compound later actually invented and determined to fall within the claim's functional boundaries."). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). A mere plan or wish is insufficient to satisfy the provisions of 35 U.S.C § 112 (pre-AIA ), first paragraph. A mere idea or unsubstantiated function is insufficient for written description. In an unpredictable art, the precise structure correlated with the requisite therapeutic function against any cancer or against PD-L1 expressing cancers is required.  The specific description or guidance, not general description or guidance is needed.  Clearly, Applicants did not have possession of, or did not reduce to practice, the invention as claimed at the time of the invention.     
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  Applicants have not shown that the broad and variable antibody genus and the full scope of the invention were ‘ready for patenting’ and that the invention was complete. Due to the therapeutic unpredictability in the art of cancer treatment, the lack of sufficient written description, and the lack of structure-function correlation in the as-filed specification, those of skill in the art would not conclude that Applicants were in possession of the claimed scope and the variant antibody genus based on the data disclosed in the instant specification. Note that the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph is severable from its enablement provision. The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372-73 (Fed. Cir. 1984) (affirming rejection because the specification does ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’). The instant specification fails to provide adequate written description for the broadly claimed variable antibody genus and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Clearly, Applicants’ specification does not contain a written description sufficient to show they had possession of the claimed invention at the time the application was filed. The instant specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing. Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph.   
Rejection(s) under 35 U.S.C § 103
25)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
26)	Claim 25 is rejected under 35 U.S.C § 103 as being unpatentable over transgene: TG4010. Summary Notification Information Format for the Release of Genetically Modified Organisms Other than Higher Plants in Accordance with Article 11 of Directive 2001/18/EC. Pages 1/25 to 25/25, 25 May 2011 (transgene: TG4010, 2011) and Report on Deliberation Results, pages 1-56, 26 June 2014, of record) in view of Rountree et al. (WO 2015/069571 A1, of record).
The TG4010 GMO or MVA-MUC1-IL2 therapeutic vaccine was known and available in the art as a suspension of recombinant, attenuated Modified Virus Ankara (MVA) encoding human MUC1 antigen and human IL-2 that was supplied in appropriately labeled closed vials (containers) formulated in a dose of 108 pfu for subcutaneous injections. See pages 3/25, 11/25, 13/25, 19/25, 20/25, 22/25 and 23/25; and paragraph bridging pages 4/25 and 5/25 of transgene: TG4010 (2011).
	Furthermore, vials containing a therapeutically effective amount of the Nivolumab checkpoint modulator were also known and available in the art at the time of the invention. For instance, the document entitled Report on Deliberation Results, pages 1-56, 26 June 2014 disclosed vials (containers) comprising specific amounts or doses of Nivolumab for use in anti-cancer therapy.  See at least page 5.
	With the teaching of the combined therapy for treatment of cancer with a combined product comprising a MUC1 antigen-encoding or expressing modified MVA virus and at least one anti-PD1 antibody such as a human or humanized monoclonal antibody (see claims 29, 22, 23, 42, 40 and 45; and section [0144]), Rountree et al. taught providing each of the elements in a kit. See claims 47 and 49. 
	Given that both the MVA vaccine encoding the MUC-1 antigen and IL-2 as well as the human anti-PD-1 mAb, each present in a separate vial or container (i.e., formulated for separate administration(s) one before or after the other), were known in the art at the time of the invention as taught by transgene: TG4010, 2011 and the document entitled Report on Deliberation Results as set forth supra, and given the routine practice of having such elements in a kit as taught by Rountree et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to assemble the two separate containers or vials in to a kit such that the MVA vaccine administration can start before administration(s) of the human anti-PD-1 mAb to produce the instant invention for the expected benefit of simple convenience, portability, and economy for the user. It is ‘prima facie obvious to combine two elements each of which is taught by the prior art to be useful for the same purpose, in order to form a third product to be used for the very same purpose. ‘[T]he idea of combining them flows logically from their having been individually taught in the prior art.’ See MPEP 2144.06. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since the recited elements were known and available in the prior art and having such elements in a kit was also known in the art, one skilled in the art would have had the elements in a kit as claimed by known methods with no change in their respective functions, having them in a kit as set forth would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). In KSR v. Teleflex, 550 U.S. (2007), the Supreme Court decided that when elements, techniques, items, or devices are combined, united, or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination --something the court called ‘ordinary innovation’-- is not patentable.  This can be true even if there is no teaching, suggestion, or motivation to make the combination. KSR International Co. v. Teleflex Inc.,127 S. Ct. 1727, 1741 (2007) also discloses that ‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results’. To establish obviousness, it is not necessary that the motivation come explicitly from the reference itself.  The natural presumption that two individually art-known agents are beneficial in a kit and would provide a third composition also useful as a kit flows logically from each having been individually taught in the prior art. It should be noted that what would reasonably have been known and used by one of ordinary skill in the art need not be explicitly taught. See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988). In the instant case, the teachings expressly and impliedly taught in the cited references provide sufficient reason, suggestion, or motivation to combine their teachings. The test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Obviousness does not require absolute predictability (see In re Lamberti, 192 USPQ 278), but only a reasonable expectation of success (see In re O’Farrell, 7 USPQ 2d 1673, Fed. Cir. 1988).  
	Claim 25 as a whole is prima facie obvious over the prior art of record.
27)	Claims 1, 14-17, 19 and 28 are rejected under 35 U.S.C § 103 as being unpatentable over Foy et al. (US 20160271239 A1, of record) (‘239) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003, of record).
The reference of Foy et al. (US 20160271239 A1) (‘239) is applied in this rejection because it qualifies as prior art disclosure under 35 U.S.C § 102(a)(2) since Foy et al. (US 20160271239 A1) (‘239) is a published US application for patent by another inventor and was effectively filed before the effective filing date of the instant application. See the quotation of 35 U.S.C § 102(a)(2) with the portions applicable to US 20160271239 A1 (‘239) emphasized:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

Clearly, contrary to Applicants’ assertion, Foy et al. (‘239) with an earlier effective filing date qualifies as prior art under 35 U.S.C § 102(a)(2) and accordingly is not disqualified under U.S.C § 103.
	Foy et al. (‘239) disclosed a pharmaceutical combination product or therapeutic composition or vaccine for use in combination therapy against cancer comprising a pharmaceutically acceptable carrier and the recombinant modified vaccinia virus (MVA) encoding at least one tumor-associated antigen (TAA) and at least one anti-PD1 antagonist, i.e., at least one immune checkpoint modulator. See sections [0033], [0032], [0031], [0027], [0086], [0087] and [0088]. In one embodiment, said at least one anti-PD1 antagonist in the composition is an antibody such as a human or humanized monoclonal antibody that specifically binds to PD-1 and said at least one preferred tumor-associated antigen in the composition is the MUC-1 antigen, the dosage of the antibody being more preferably 1.0 mg/kg to 10 mg/kg and most preferably 3 mg/kg to 10 mg/kg, i.e., a therapeutically effective amount, and the amount/dose of the virus particles being 102 to 108 or 108 to 1010, i.e., a therapeutically effective amount. Foy et al. (‘239) expressly taught their composition to include the immunomodulatory IL-2 as a part of a poxvirus vector. See sections [0034], [0035], [0155], [0151], [0168], [0088], [0145], [0168], [0162], the 2nd sentence of section [0070]; and section [0183]. The components of prior art product are formulated for intravenous administration and the optimization of the number of administrations is within the skill and knowledge of one skilled in the art. See section [0089]. The prior art composition is formulated for sequential administration of the MVA vaccine and the one or more antibody immune checkpoint modulator, i.e., for MVA vaccine administration before the antibody administration. See section [0182]. 
	Foy et al. (‘239) are silent on the IL-2 being encoded by the MVA encoding the MUC1.
	However, the MVA encoding both the MUC1 antigen and the IL-2 was well known and available in the art at the time of the invention. For example, Rochlitz et al. taught the TG4010 vaccine product, the modified vaccinia virus (MVA) comprising DNA sequences and expressing the human MUC1 antigen and human interleukin-2 (IL-2). An immunotherapeutic composition comprising a therapeutically effective amount of said vaccine was used in a human clinical trial. See title; abstract; the first full paragraph in right column of page 691; section entitled ‘Study design’ in right column of page 691; Tables 1, 4 and 5; and the first sentence of the last full paragraph og ‘Discussion’. Rochlitz et al. taught the important role of the IL-2 component in the TG4010 by teaching that the human IL-2 cytokine exprssed by the TG4010 immunotherapeutic vaccine has an important function as an adjuvant in the cell-mediated and humoral immune responses and in the activation of the cytotoxic function of LAK and NK cells and memory CTLs. See 2nd full paragraph in right column of page 697.
	Given the express teachings of Rochlitz et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to have Rochlitz’s TG4010 vaccine product, i.e., the MVA encoding both the MUC1 antigen and IL-2, in place of Foy’s (‘239) recombinant MVA encoding the MUC-1 antigen to produce the instant invention. Given the express teachings of Rochlitz et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously imparting or providing cell-mediated and humoral immune responses-enhancing, and LAK and NK cells’ and memory CTLs’ cytotoxic function-activating adjuavnt functions of the IL-2 cytokine to the MVA vaccine component of Foy’s (‘239) composition product. Substitution of one art-known MVA vaccine encoding the MUC-1 antigen with another, alternative, art-known, equivalent MVA vaccine encoding the MUC-1 antigen would have been well within the realm of routine experimentation, would have been obvious, and would have yielded similar predictable results. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See KSR International Co. v Teleflex Inc. 82 USPQ2d 1385 (US 2007) at page 1395. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) ("Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness])." As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor.").
	With regard to formulating for the number or frequency of administrations, the mg/kg of the anti-immune checkpoint antibody/antibodies, and the pfu of the MVA recited in claim 19, it would have been prima facie obvious to optimize, via routine and conventional standardization, the number of administrations and the amount/dose of the MVA and the antibody since such an optimization or standardization was well within the skill and knowledge of one skilled in the art. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to determine all operable and optimal number of administrations and the amount/dose of the MVA and the recited antibody because each is an art-recognized result-effective variable, which would have been routinely determined and optimized in the pharmaceutical art. Further, the determination of the optimal dosages and the frequency of administrations are well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). See MPEP§ 2144.05 part II. ”[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'1 In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). ''Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range.'1 In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). ''[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
	Claims 1, 14-17, 19 and 28 as a whole are prima facie obvious over the prior art of record.
28)	Claims 1, 14-19, 19, 25 and 28 are rejected under 35 U.S.C § 103 as being unpatentable over Foy et al. (US 20170266270 A1 filed 05/13/2014, of record) (‘270) in view of Rochlitz et al. (J. Gene Med. 5: 690-699, 2003, of record).
The reference of Foy et al. (US 20170266270 A1) (‘270) is applied in this rejection because it qualifies as prior art disclosure under 35 U.S.C § 102(a)(2) since Foy et al. (US 20170266270 A1) (‘270) is a published US application for patent by another inventor and was effectively filed before the effective filing date of the instant application. See the quotation of 35 U.S.C § 102(a)(2) with the portions applicable to US 20170266270 A1 (‘270) emphasized:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

Clearly, contrary to Applicants’ assertion, Foy et al. (‘270) with an earlier effective filing date qualifies as prior art under 35 U.S.C § 102(a)(2) and accordingly is not disqualified under U.S.C § 103.
	Foy et al. (‘270) disclosed a pharmaceutical combination product, a therapeutic composition or vaccine, or kits for use in combination therapy against cancer comprising a pharmaceutically acceptable carrier and the recombinant pox virus, i.e., modified vaccinia virus (MVA) encoding at least one tumor-associated antigen (TAA) and at least one anti-PD1 antagonist, i.e., at least one immune checkpoint modulator or inhibitor. In one embodiment, said at least one anti-PD1 antagonist immune checkpoint inhibitor in the composition is a therapeutically effective amount of an antibody such as a human or humanized monoclonal antibody that specifically binds to PD-1 and said at least one preferred tumor-associated antigen in the composition is a therapeutically effective amount of the MUC-1 antigen, the dosage of the immune check point antagonist antibody being about 0.5 mg/kg to about 3.0 mg/kg, i.e., a therapeutically effective amount, and the amount/dose of the recombinant pox virus being 105 to 1010 TCID50, or 107-1010 TCID50, 108-1010 TCID50, 108-109 TCID50 i.e., a therapeutically effective amount or approximately 108 pfu to approximately 108 pfu. The human and humanized monoclonal anti-PD1 antibodies taught by the prior art are those known in the art including at least Nivolumab and lambrolizumab, the same anti-PD1 antibodies identified by Applicants in the instant application. See title; abstract; the line between sections [0158] and [0159]; claims 160, 165, 163, 162, 161, 159, 169, 168 and 167; 3rd sentence of section [0157]; sections [0151], [0152], [0162], [0167], [0242], [0241], [0251] to [0255], [0270], [0271], [0273], [0279], [0075], [00183], [00185], [0132], and [0163]. The components of prior art product are formulated for intravenous administration and the optimization of the number of administrations is within the skill and knowledge of one skilled in the art. See section [0092]. A kit comprising the recombinant MVA vaccine vector encoding said tumor-associated antigen and said immune checkpoint inhibitor, each contained separately in a vial or container, is taught. See at least sections [0262], [0032] and [0031]. The prior art composition is formulated for sequential administration of the MVA vaccine and the one or more antibody immune checkpoint modulator, i.e., for MVA administration before the antibody administration. See section [0248]. The prior art composition is formulated such that the recombinant pox virus MVA is for administration prior to the administration of the immune checkpoint antagonists. See section [0168]. Said immune checkpoint antagonist dosage is administered at intervals of about 14 days or about 18 days after the administration of the therapeutic cancer vaccine. See sections [0203] to [0205] and [0209].
	Foy et al. (‘270) are silent on the IL-2 being encoded by the MVA encoding the MUC1.
	However, the MVA encoding both the MUC1 antigen and the IL-2 was well known and available in the art at the time of the invention. For example, Rochlitz et al. taught the TG4010 vaccine product, the modified vaccinia virus (MVA) comprising DNA sequences and expressing the human MUC1 antigen and human interleukin-2 (IL-2).  A immunotherapeutic composition comprising a therapeutically effective amount of said vaccine was used in a human clinical trial. See title; abstract; the first full paragraph in right column of page 691; section entitled ‘Study design’ in right column of page 691; Tables 1, 4 and 5; and the first sentence of the last full paragraph og ‘Discussion’. Rochlitz et al. taught the important role of the IL-2 component in the TG4010 by teaching that the human IL-2 cytokine exprssed by the TG4010 immunotherapeutic vaccine has an important function as an adjuvant in the cell-mediated and humoral immune responses and in the activation of the cytotoxic function of LAK and NK cells and memory CTLs. See 2nd full paragraph in right column of page 697.
	Given the express teachings of Rochlitz et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to have Rochlitz’s TG4010 vaccine product, i.e., the MVA encoding both the MUC1 antigen and the IL-2, in place of Foy’s (‘270) recombinant MVA encoding the MUC-1 antigen to produce the combination product, composition, and kit of the instant invention. Given the express teachings of Rochlitz et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of advantageously imparting or providing cell-mediated and humoral immune responses-enhancing, and LAK and NK cells’ and memory CTLs’ cytotoxic function-activating adjuavnt functions of the IL-2 cytokine to the MVA vaccine component of Foy’s (‘270) combination composition product or kit. Substitution of one art-known MVA vaccine encoding the MUC-1 antigen with another, alternative, art-known, equivalent MVA vaccine encoding the MUC-1 antigen would have been well within the realm of routine experimentation, would have been obvious, and would have yielded similar predictable results. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See KSR International Co. v Teleflex Inc. 82 USPQ2d 1385 (US 2007) at page 1395. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) ("Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness])." As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor.").
	With regard to formulating for the number or frequency of administrations, the mg/kg of the anti-immune checkpoint antibody/antibodies, the pfu of the MVA, and administration interval(s) recited in claim 19, it would have been prima facie obvious to optimize, via routine and conventional standardization, the number of administrations, the amount/dose of the MVA and the antibody and the administration interval(s) since such an optimization or standardization was well within the skill and knowledge of one skilled in the art. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of instant application to determine all operable and optimal number of administrations, the amount/dose of the MVA and the recited antibody, and the administration interval(s) because each is an art-recognized result-effective variable, which would have been routinely determined and optimized in the pharmaceutical art. Further, the determination of the optimal dosages, the frequency of administrations, and the administration interval(s) were well within the purview of one of ordinary skill in the art at the time the invention was made and lends no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). See MPEP§ 2144.05 part II. ”[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'1 In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). ''Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range.'1 In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). ''[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
	Claims 1, 14-19, 19, 25 and 28 as a whole are prima facie obvious over the prior art of record.
Claim(s) Objection(s) - Suggestion(s)
29)	(a)	In claim 28, as amended, for clarity and for consistency with the format used in claim 25, it is suggested that Applicants replace each of the limitations ‘one or more …. modulator(s) is’ with the limitations --one or more …. modulator(s) is/are--.
	(b)	Analogous suggestion applies to claim 16 with regard to the phrase: “one or more …. modulator(s) ….. is”.
Conclusion
30)	No claims are allowed.
31)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
32)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. The Fax number for submission of amendments, responses and/or papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
33)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
34)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/S. DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645   
                                                                                                                                                                                                     September, 2022